PER CURIAM.
David Ray appeals the trial court’s denial of his motion for postconviction relief pursuant to Florida Rule of Criminal Procedure 3.850. He contends that the court erred in failing to apply the supreme court’s recent decision of Hayes v. State, 750 So.2d 1 (Fla.1999), to his conviction of trafficking in hydrocodone, possession of cannabis, possession of drug paraphernalia, and driving while his license was suspended. As we did in Klayman v. State, 765 So.2d 784 (Fla. 4th DCA 2000), we reverse the trial court’s order denying appellant’s motion for 3.850 relief and remand for an evidentiary hearing to determine the validity of his sentence pursuant to Hayes, and for resentencing if appropriate. We certify the same question as was certified in Klayman.
Reversed and remanded.
WARNER, C.J., POLEN and KLEIN, JJ., concur.